 

Exhibit 10.1

 

UTSTARCOM, INC.

 

FOURTH AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT

 

This FOURTH AMENDMENT (this “Amendment”) to the Common Stock Purchase Agreement
dated as of February 1, 2010, as amended on April 30, 2010, June 4, 2010 and
July 7, 2010 (the “Agreement”), by and between UTStarcom, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Beijing E-Town International Investment and Development Co., Ltd., a company
incorporated under the laws of the People’s Republic of China (the “Purchaser”),
is made and entered into as of September 7, 2010.  Capitalized terms used and
not otherwise defined in this Amendment shall have the meanings ascribed to them
in the Agreement.

 

RECITALS

 

WHEREAS, Section 2.1 of the Agreement provides that the Purchaser agrees to
purchase 11,363,636 shares of common stock of the Company at a purchase price of
US$2.20 per share.

 

WHEREAS, the Company and the Purchaser desire to amend the Agreement to reduce
the purchase price to US$2.027 per share and adjust the number of Purchase
Shares accordingly.

 

WHEREAS, Section 6.8 of the Agreement provides that any provision of the
Agreement may be amended, modified or terminated only upon the written consent
of the Company and the Purchaser.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Purchaser and the Company hereby agree as
follows:

 

1.     Amendment.  Section 2.1 of the Agreement is hereby amended and restated
in its entirety to read as follows:

 

Purchase and Sale.  At the Closing, the Company hereby agrees to sell to the
Purchaser, and the Purchaser hereby agree to purchase, for a purchase price of
US$2.027 per share, 11,363,636 shares of Common Stock (the “Purchase Shares”)
for an aggregate purchase price of US$$23,033,597.

 

2.     Continuing Agreement.  Except as specifically amended by this Amendment,
all of the terms of the Agreement shall remain and continue in full force and
effect.

 

3.     Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  A facsimile, portable document file (PDF) or
other reproduction of this Amendment may be executed by one or more parties and
delivered by such party by facsimile, electronic mail or any similar electronic
transmission pursuant to which the signature of or on behalf of such party can
be seen.  Such execution and delivery shall be considered valid, binding and
effective for all purposes.

 

4.     Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal and substantive laws of the State of California and
without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Company have caused their duly
authorized representatives to execute this Amendment as of the date first
written above.

 

 

COMPANY:

 

 

 

 

 

UTSTARCOM, INC.

 

 

 

 

 

By:

/s/ Peter Blackmore

 

 

Name:

Peter Blackmore

 

Title:

Chief Executive Officer

 

Signature Page to Fourth Amendment to Common Stock Purchase Agreement

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Company have caused their duly
authorized representatives to execute this Amendment as of the date first
written above.

 

 

 

PURCHASER:

 

 

 

 

 

BEIJING E-TOWN INTERNATIONAL INVESTMENT AND DEVELOPMENT CO., LTD.

 

 

 

 

 

By:

/s/ Xiaoping Li

 

 

Name:

Xiaoping Li

 

Title:

Executive Deputy General Manager

 

Signature Page to Fourth Amendment to Common Stock Purchase Agreement

 

3

--------------------------------------------------------------------------------